Case 1:17-cv-03041-RRM-CLP Document 24 Filed 12/07/18 Page 1 of 2 PageID #: 80




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

----------------------------------------------------------------------- x

RACHEL BORST,

                                                     Plaintiff,             NOTICE OF MOTION TO
                                                                            DISMISS THE AMENDED
                          -against-                                         COMPLAINT
NEW YORK CITY DEPARTMENT OF EDUCATION,
                                                                            17 Civ. 3041 (RRM) (CLP)
CARMEN FARINA, CHANCELLOR, all sued in their
individual and official capacities,

                                                        Defendants.

----------------------------------------------------------------------- X

                 PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of

Defendants’ Motion To Dismiss the Amended Complaint, dated September 5, 2018, and upon all

other pleadings and proceedings herein, Defendants will move this Court, at the United States

District Court for the Eastern District Court of New York, located at 225 Cadman Plaza East,

Brooklyn, New York 11201, before the Honorable Roslynn R. Mauskopf, United States District

Judge, at a date and time to be determined by the Court, for an order dismissing the Amended

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                 PLEASE TAKE FURTHER NOTICE that pursuant to this Court’s July 30,

2018 Order, answering papers, if any, shall be served on or before October 10, 2018, and reply

papers, if any, shall be served on or before October 31, 2018.
Case 1:17-cv-03041-RRM-CLP Document 24 Filed 12/07/18 Page 2 of 2 PageID #: 81




Dated: New York, New York
       September 5, 2018

                                     ZACHARY W. CARTER
                                     Corporation Counsel of the City of New York
                                     Attorney for the Defendants
                                     100 Church Street, Room 2-139
                                     New York, New York 10007-2601
                                     Tel: (212) 356-2473
                                     kbowers@law.nyc.gov

                               By:          /s/ Kerrin A. Bowers
                                     Kerrin A. Bowers
                                     Assistant Corporation Counsel




                                       2
